Exhibit 10.1


HILLENBRAND, INC. STOCK INCENTIVE PLAN
PERFORMANCE BASED UNIT AWARD AGREEMENT
Shareholder Value Delivered – Hillenbrand, Inc.


This Performance Based Unit Award Agreement (this “Agreement”) is effective as
of the ___ day of December, 20__, between Hillenbrand, Inc. (the “Company”) and
_________________ (the “Employee”). The Award evidences the grant by the Company
of Restricted Stock Units subject to the attainment of certain performance
targets as described herein (hereinafter, “Performance Based Units,” “Units” or
“Award”), all in accordance with the provisions of the Hillenbrand, Inc. Stock
Incentive Plan, as amended from time-to-time (the “Plan”). The number of Units
that will ultimately be earned under this Agreement, as well as the number of
shares of Common Stock that will be distributed in settling those earned Units,
which will not be determined until the end of the Measurement Period, will
depend on the calculated shareholder value of the Company at the end of the
Measurement Period, as compared to the expected amount of shareholder value of
the Company at the end of the Measurement Period.
The Units are subject to the terms and conditions set forth in the Plan (which
is incorporated herein by reference), any rules and regulations adopted by the
Board of Directors of the Company (the “Board”) or the committee of the Board
which administers the Plan (collectively, the “Committee”), and this Agreement.
In the event of any conflict between the provisions of the Plan and the
provisions of this Agreement, the terms, conditions, and provisions of the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
This grant becomes effective only if Employee affirmatively accepts it and
evidences Employee’s understanding of the terms and conditions of the Award, in
accordance with applicable procedures established by the Company. Any terms used
in this Agreement as capitalized defined terms that are not defined herein shall
have the meanings set forth in the Plan. For purposes of this Agreement,
“Employer” means the entity (i.e., the Company or the Subsidiary) that employs
the Employee.
AWARD INFORMATION
Target Performance Based Unit Award
(100% achievement of Shareholder Value Expected)
                 ______ Units
Measurement Period (three fiscal years)
October 1, 20__ through September 30, 20__
Shareholder Value Expected (at the end of the Measurement Period)
$____M*

* Subject to adjustment as described below.




AWARD DETERMINATION
The number of Units that will be earned at the end of the Measurement Period is
a function of the amount of the calculated “Shareholder Value Delivered” (as
defined below) at the end of the Measurement Period as a percentage of the
Shareholder Value Expected at the end of the Measurement Period. Except as
otherwise provided below in the Terms and Conditions, at the end of the
Measurement Period, the Units earned will be the number of whole Units (rounded
down) equal to the product of (a) the number of Units comprising the Target
Performance Based Unit Award, and (b) a multiplier, as provided in the following
table, based on the ratio, expressed as a percentage, of the calculated
Shareholder Value Delivered at the end of the Measurement Period (as determined
below) to the Shareholder Value Expected at the end of the Measurement Period:
Calculated Shareholder Value Delivered
as Percentage of
 Shareholder Value Expected
Multiplier
Less than 70%
zero (no Units earned)
At least 70% but less than 130%
.25 plus an additional .025 for each full percentage point delivered above
minimum for range
At least 130%
1.75 (maximum Units earned)



Adjustments
If during the Measurement Period the Company acquires or divests another
business or operating unit, and/or integrates an acquired business or operating
unit, then the Shareholder Value Expected at the end of the Measurement Period
and/or the applicable Hurdle Rate (as hereinafter defined) shall be adjusted to
reflect the expected impact, if any, of such acquisition or integration during
the Measurement Period, taking into account the projected net operating profit
after tax (“NOPAT”) and cash flows of the acquired business or operating unit
upon which the Board’s approval of such acquisition was based. The actual
financial results of the acquired business or operating unit will be reflected
accordingly for purposes of calculating the Shareholder Value Delivered at the
end of the Measurement Period.
Calculation of Shareholder Value Delivered
The amount of Shareholder Value Delivered at the end of the Measurement Period
is the sum of the respective amount of Shareholder Value Delivered of the
Company and each of its business units for which Shareholder Value Delivered is
calculated. The amount of the Company’s and each such business unit’s
Shareholder Value Delivered is calculated at the end of the Measurement Period
by adding two components: the Net Operating Profit After Tax (“NOPAT”) Component
and the Cash Flows Component.
1.The NOPAT Component of Shareholder Value Delivered is equal to Adjusted NOPAT
(as hereinafter defined) for the last fiscal year of the Measurement Period,
divided by the Hurdle Rate applicable to the Company or business unit.
2.    The Cash Flows Component of Shareholder Value Delivered is equal to the
sum of the following:
(a)    Adjusted Cash Flows (as hereinafter defined) for the third fiscal year in
the Measurement Period;
(b)    Adjusted Cash Flows for the second fiscal year in the Measurement Period,
multiplied by the sum of 100 percent and the Hurdle Rate applicable to the
Company or business unit; and
(c)    Adjusted Cash Flows for the first fiscal year in the Measurement Period,
multiplied by the square of the sum of 100 percent and the Hurdle Rate
applicable to the Company or business unit.
TERMS AND CONDITIONS
Note: If this Award is granted to an Employee who is employed outside of the
United States of America, the terms and conditions of the Appendix A (and the
addendum attached to Appendix A) are hereby incorporated into and shall become
part of the Terms and Conditions of this Agreement.
1.    Grant of Performance Based Units. Pursuant to and subject to the terms and
conditions of the Plan, the Company hereby awards to the Employee, who is an
employee of the Company or one of its Subsidiaries, the opportunity to earn the
number of Units that will be determined at the end of the Measurement Period
under the Award Determination section above, up to but not exceeding the number
of Units specified above as the Maximum Performance Based Unit Award. Each Unit
represents the conditional right to receive one share of the Company’s common
stock, without par value (“Common Stock”). Upon settlement at the end of the
Measurement Period, the earned Units will be settled by the distribution to the
Employee of one share of Common Stock for each Unit being settled, plus that
number of Dividend Shares distributable with respect to the earned Units, as
provided in Paragraphs 6 and 7 and subject to withholding as provided in
Paragraph 11.
2.    Acceptance; Transfer Restrictions. The Employee hereby accepts the award
of Units described in this Agreement and agrees that the Units will be held by
the Employee and the Employee’s successors subject to (and will not be disposed
of except in accordance with) all of the restrictions, terms, and conditions
contained in this Agreement and the Plan. Except as otherwise provided in this
Agreement or the Plan, the Employee may not sell, assign, transfer, pledge, or
otherwise dispose of or encumber any of the Units, any shares of Common Stock
underlying the Units, or any interest in the Units or underlying shares of
Common Stock, until the Measurement Period expires, at which time the Employee’s
rights in the Units will be earned and settled to the extent provided in this
Agreement. Any purported sale, assignment, transfer, pledge, or other
disposition or encumbrance in violation of this Agreement or the Plan will be
void and of no effect.
3.    Earning/Measurement Period. If the Employee remains employed by the
Company or a Subsidiary through the end of the Measurement Period, then at the
end of the Measurement Period the Units will become fully earned, to the extent
determined under the Award Determination section above. If the Employee does not
remain employed through the end of the Measurement Period, the provisions of
Paragraph 8 below will apply in determining the number of Units, if any, which
will become earned at the end of the Measurement Period. All Units not earned at
the end of the Measurement Period will be forfeited, and the Employee will have
no rights or interest in or to those forfeited Units.
4.    Unfunded Obligations. The Company will reflect the Employee’s interests in
the Units and the underlying shares of Common Stock by means of bookkeeping
entries on the financial records of the Company, and this Agreement will not
create in the Employee or any successors any right to, or claim against any,
specific assets of the Company or result in the creation of any trust or escrow
account for the Employee or any successors. With respect to their interests
under this Agreement, the Employee and any successors will be general creditors
of the Company.
5.    Voting Rights. The Employee will not have any rights of a shareholder to
vote the shares of Common Stock underlying the Units until the Units are earned
and settled after the end of the Measurement Period. Once the Units are settled
by distribution of shares of Common Stock, the Employee will have all
shareholder voting rights with respect to those shares of Common Stock.
6.    Dividends and Other Distributions; Dividend Shares. The Employee will not
have any rights of a shareholder to receive dividends or other distributions
with respect to the shares of Common Stock underlying the Units until the Units
are earned and settled after the end of the Measurement Period. Once the Units
are settled by distribution of shares of Common Stock, the Employee will have
all shareholder rights to dividends and other distributions with respect to
those shares of Common Stock. However, during the Measurement Period, and
thereafter until such time as the shares attributable to earned Units are
distributed to the Employee, the Company will, on its books and records, credit
the Employee with the number of notional shares of the Company’s Common Stock
(“Dividend Shares”) that could have been purchased on each Common Stock dividend
payment date, at the then current Fair Market Value, with the dividends that
would have been payable on the number of shares underlying the Units and on the
Dividend Shares previously credited to the Employee under this Paragraph. At the
time settlement is made with respect to the earned Units pursuant to Paragraph
7, the Company will distribute to the Employee (in addition to and in the same
manner as the shares attributable to the earned Units) that number of shares of
Common Stock (rounded down to the nearest whole share) equal to the credited
Dividend Shares multiplied by a fraction, the numerator of which is the number
of earned Units and the denominator of which is the number of all Units (being
the Maximum Performance Based Unit Award). Any remaining Dividend Shares on the
Company’s records shall be forfeited and the Employee shall have no right
thereto or interest therein.
7.    Actions after Earning is Determined. As soon after the end of the
Measurement Period as is practicable, and in any event on or before the end of
the calendar year during which the Measurement Period ends, the Company will
settle the earned Units by distributing to the Employee one share of Common
Stock for each Unit earned under this Agreement. To distribute those shares of
Common Stock, the Company shall instruct the Company’s transfer agent to
recognize in book entry form that the Employee is the registered holder of the
number of shares of Common Stock attributable to the earned Units as of the end
of the Measurement Period, free from any restrictions or other terms and
conditions of this Agreement. At that same time, the Company shall take such
actions as it shall deem appropriate to cancel the forfeited Units and to cause
them to no longer be recognized as outstanding awards under the Plan. In
addition, the Company will issue to the Employee that number of shares of Common
Stock equal to the Dividend Shares to which the Employee is entitled under
Paragraph 6. The Employee (or his or her successors) shall execute and deliver
such instruments and take such other actions as the Company shall reasonably
request with respect to the actions to be taken pursuant to this Paragraph.
8.    Termination of Employment. If the Employee’s employment with the Company
and/or a Subsidiary terminates during the Measurement Period (a transfer of
employment among the Company and its Subsidiaries will not be treated as a
termination of employment), then all or some portion of the Units that would
otherwise have become earned Units (based on the actual performance for the
Measurement Period) had the Employee remained employed throughout the entire
Measurement Period, if any (the “Full Period Units”), will be earned or be
forfeited as follows:
(a)    if the Employee’s employment terminates due to death, Disability or
Retirement, then at the end of the Measurement Period the number of Units that
then become earned Units will be equal to the product (rounded down to the
nearest whole Unit) of (i) the number of Full Period Units, and (ii) a fraction,
the numerator of which is the number of full weeks in the Measurement Period
during which the Employee was employed by the Company or a Subsidiary, and the
denominator of which is 156;
(b)    if the Employee’s employment terminates due to involuntary termination
without Cause, then at the end of the Measurement Period the number of Units
that then become earned Units will be equal to the product (rounded down to the
nearest whole Unit) of (i) the number of Full Period Units, and (ii) a fraction,
the numerator of which is the number of full weeks in the Measurement Period
during which the Employee was employed by the Company or a Subsidiary, and the
denominator of which is 156;
(c)    if the Employee, at termination of employment, is a party to a written
employment agreement with the Company or a Subsidiary that provides for the
voluntary termination of employment by the Employee for Good Reason, and if the
Employee terminates employment voluntarily for Good Reason, then at the end of
the Measurement Period the number of Units that then become earned Units will be
the same portion of the Full Period Units as if the Employee’s employment had
been involuntarily terminated without Cause, as determined under subparagraph
(b) of this Paragraph; and
(d)    upon termination of the Employee’s employment for any reason other than
those described in subparagraphs (a), (b), or (c) of this Paragraph, all of the
Units will be forfeited immediately upon the termination of the Employee’s
employment.
9.    Change in Control. Except as otherwise required under the terms and
conditions of any applicable change in control agreement between the Employee
and the Company or a Subsidiary, upon the occurrence of a Change in Control
during the Measurement Period, the number of Units that then become earned Units
will be equal to the product (rounded down to the nearest whole Unit) of (i) the
number of Units equal to the Target Performance Based Unit Award, and (ii) a
fraction, the numerator of which is the number of full weeks in the Measurement
Period prior to the Change in Control, and the denominator of which is 156, and
all other shares will be forfeited.
10.    Forfeiture; Potential Repayment Obligation.
(a)    The Employee’s Units, any Common Stock acquired under the Plan, and any
proceeds from the sale of any of the foregoing are required to be forfeited by
the Employee, including after vesting or delivery, if the Employee breaches any
restrictive covenant contained in any employment, severance, or other agreement
with the Company or the Employer or in any applicable Company or Employer
policy, and the Company may direct the Stock Plan Provider (as defined below) to
deliver to the Company such Units, Common Stock, or proceeds from the sale of
any of the foregoing, to the extent held in an account with such Stock Plan
Provider.
(b)    This Paragraph 10(b) is applicable only if the Employee holds the office
of Vice President, or a higher office, with the Company or one of its
significant Subsidiaries as of the effective date of this Agreement.
Notwithstanding any other provision of this Agreement to the contrary, any Units
granted or shares of Common Stock issued in connection with this Agreement,
and/or any amount received with respect to any sale of any such shares, shall be
subject to potential cancellation, recoupment, rescission, payback, or other
action in accordance with the terms of the Company’s clawback policy, as it may
be amended from time to time (the “Policy”). The Employee agrees and consents to
the Company’s application, implementation, and enforcement of (a) the Policy or
any similar policy established by the Company or its Subsidiaries that may apply
to the Employee, and (b) any provision of applicable law relating to
cancellation, rescission, payback, or recoupment of compensation, and expressly
agrees that the Company may take such actions as are necessary to effectuate the
Policy, any similar policy (as applicable to the Employee) or applicable law
without further consent or action being required by the Employee. To the extent
that the terms of this Agreement and the Policy or any similar policy conflict,
the terms of such policy shall prevail.
11.    Withholding. At the time of the settlement of Units by distribution of
any shares of Common Stock pursuant to Paragraph 7 of this Agreement, the
Company has the right and power to deduct or withhold, or require the Employee
to remit to the Company, an amount sufficient to satisfy all applicable tax
withholding requirements with respect to such distributed shares. The Company
may permit or require the Employee to satisfy all or part of the tax withholding
obligations in connection with this Agreement by (a) having the Company withhold
otherwise distributable shares, or (b) delivering to the Company shares of
Company Common Stock already owned for a period of at least six months (or such
longer or shorter period as may be required to avoid a charge to earnings for
financial accounting purposes), in each case having a value equal to the amount
to be withheld, which shall not exceed the amount determined by the maximum
statutory tax withholding rate in the Employee’s applicable jurisdictions,
including of employment and residence (or such other rate as will not result in
a negative accounting impact). For these purposes, the value of the shares of
Common Stock to be withheld or delivered will be equal to the Fair Market Value
as of the date that the taxes are required to be withheld.
12.    Deferral of Distribution; Code Section 409A Compliance. To the extent
that the Employee is a U.S. tax resident, the Employee may make a one-time,
irrevocable election to defer distribution of shares of Common Stock issued in
settlement of earned Units by completing and submitting a written election to
the Company on such forms and following such procedures as are required by the
Company for effecting such elections. To be effective, the election must be
delivered to the Company by the date that is six months before the last day of
the Measurement Period and must specify an event or date for distribution of
shares of Common Stock from among the following: (a) separation of service,
(b) Disability, (c) death, (d) a fixed date, or (e) a Change in Control. The
Employee’s right to defer, as well as all other provisions of this Agreement,
shall be interpreted and applied in a manner consistent with the applicable
standards for nonqualified deferred compensation plans established by Code
Section 409A and its interpretive regulations and other regulatory guidance. To
the extent that any terms of this Agreement would subject the Employee to gross
income inclusion, interest, or additional tax pursuant to Code Section 409A,
those terms are to that extent superseded by, and shall be adjusted to the
minimum extent necessary to satisfy, the applicable Code Section 409A standards.
13.    Notices. All notices and other communications required or permitted under
this Agreement shall be written and delivered personally or sent by registered
or certified first-class mail, postage prepaid and return receipt required,
addressed as follows: if to the Company, to the Company’s executive offices in
Batesville, Indiana, and if to the Employee or his or her successor, to the
address last furnished by the Employee to the Company. The Company may, however,
authorize notice by any other means it deems desirable or efficient at a given
time, such as notice by facsimile or electronic mail.
14.    No Employment Rights. Neither the Plan nor this Agreement confers upon
the Employee any right to continue in the employ of the Employer or limits in
any way the right of the Employer to terminate the Employee’s employment at any
time. The Employee shall have no rights as a shareholder of the Company with
respect to any shares of Common Stock issuable upon the earning of the Units
until the date of issuance of such shares of Common Stock in settlement of the
award.
15.    Plan Controlling. The terms and conditions set forth in this Agreement
are subject in all respects to the terms and conditions of the Plan, which are
controlling. All determinations and interpretations of the Company or the
Committee are binding and conclusive upon the Employee and his or her legal
representatives. The Employee agrees to be bound by the terms and provisions of
the Plan.
16.    Discretionary Nature of Grant; No Vested Rights. The Employee
acknowledges and agrees that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of the Units under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of Units or benefits in
lieu of Units in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
any grant, the number of shares of Common Stock subject to the grant, and the
vesting provisions. Any amendment, modification, or termination of the Plan
shall not constitute a change or impairment of the terms and conditions of the
Employee’s employment with the Employer. Neither the Company nor the Employer
shall be liable for any change in value of the Award, the amount realized upon
settlement of the Award or the amount realized upon a subsequent sale of any
shares of Common Stock acquired upon settlement of the Award resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.
17.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Units or other awards granted to the
Employee under the Plan by electronic means. The Employee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
18.    Additional Requirements. The Company reserves the right to impose other
requirements on the Units, any shares of Common Stock acquired pursuant to the
Units, and the Employee’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring the Employee to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.
19.    Defined Terms. For purposes of this Agreement, the following terms have
the meanings provided in this Paragraph. The terms included in the Award
Information section of this Agreement have the values specified in that section.
(a)    “Adjusted NOPAT” is net operating profit after tax adjusted for the
following items (net of tax where applicable):
(i)    Income, losses or impairments from specific financial instruments held by
the Company immediately following the spin-off of the Company in 2008 (i.e.,
auction rate securities, equity limited partnerships, common stock, and
Forethought note);
(ii)    Interest income on corporate investments and interest expense on
corporate debt;
(iii)    All professional fees, due diligence fees, expenses, and integration
costs related to a specific acquisition or disposition;
(iv)    Amortization expense or impairment of intangible long-lived assets where
internally generated costs are not customarily capitalized in the normal course
of the business (e.g., customer lists, patents, etc.);
(v)    All adjustments made to net income related to changes in the fair value
of contingent earn-out awards;
(vi)    External extraordinary, non-recurring, and material legal costs (e.g.,
antitrust litigation);
(vii)    Restructuring charges and other items related to a restructuring plan
approved by the Company’s CEO;
(viii)    Changes in tax law or regulation or accounting pronouncements in
United States GAAP or applicable international standards that cause an
inconsistency in computation as originally designed; and
(ix)    Other items to be included as approved by the Compensation and
Management Development Committee of the Board of Directors.
(b)    “Adjusted Cash Flows” means, with respect to each fiscal year in the
Measurement Period, net cash provided by operating activities (whether positive
or negative) less capital expenditures net of proceeds on the disposal of
property, all as shown on audited financial statements for the fiscal year, as
adjusted (net of tax where applicable) to exclude the effects of the following
items:
(i)    Cash receipts or disbursements from financial instruments held by the
Company immediately following the spin-off of the Company in 2008 (i.e., equity
limited partnerships);
(ii)    Interest income on corporate investments and interest expense on
corporate debt;
(iii)    The difference between the cash pension payment for an active defined
benefit plan actually made and the pension expense recorded;
(iv)    External extraordinary, non-recurring, and material legal disbursements
(e.g., antitrust litigation);
(v)    Changes in accounting pronouncements in United States GAAP or applicable
international standards that cause an inconsistency in computation as originally
designed;
(vi)    The cost of consummated acquisitions or dispositions, including the
purchase price, all professional fees, due diligence fees, expenses, and
integration costs; and
(vii)    Other items to be included as approved by the Compensation and
Management Development Committee of the Board of Directors.
(c)    “Cause” means:
(i)    if the Employee is a party to a written employment agreement with the
Company or a Subsidiary that defines “cause” or a comparable term, the
definition in that employment agreement, and
(ii)    if not, the Company’s good faith determination that the Employee has:
(1)    failed or refused to comply fully and timely with any reasonable
instruction or order of the Company or applicable Subsidiary, provided that such
noncompliance is not based primarily on the Employee’s compliance with
applicable legal or ethical standards;
(2)    acquiesced or participated in any conduct that is dishonest, fraudulent,
illegal (at the felony level), unethical, involves moral turpitude, or is
otherwise illegal and involves conduct that has the potential to cause the
Company or a Subsidiary or any of their respective officers or directors
embarrassment or ridicule;
(3)    violated any applicable Company or Subsidiary policy or procedure,
including the Company’s Code of Ethical Business Conduct; or
(4)    engaged in any act that is contrary to the best interests of or would
expose the Company, a Subsidiary, their related businesses, or any of their
respective officers or directors to probable civil or criminal liability,
excluding the Employee’s actions in accordance with applicable legal or ethical
standards.
(d)    “Disability” means:
(i)    if the Employee, at termination of employment, is a party to a written
employment agreement with the Company or a Subsidiary that defines “disability”
or a comparable term, the definition in such employment agreement, and
(ii)    if not, the Company’s good faith determination that the Employee is
eligible (except for the waiting period) for permanent disability benefits under
Title II of the Federal Social Security Act or, as it relates to Employees
residing outside the United States, applicable local law.
(e)    “Good Reason” means, if the Employee, at termination of employment, is a
party to a written employment agreement with the Company or a Subsidiary, the
definition given to that term or a comparable term in that agreement, if any.
(f)    “Hurdle Rate” means the measure established by the Committee with respect
to the Company or a business unit, as applicable, for purposes of calculating an
expected rate of return, which reflects an appropriate weighted average cost of
capital and targeted capital structure.
(g)    “Retirement” means termination of employment, other than upon death or
discharge by the Company or any Subsidiary for Cause, after having:
(i)    completed at least five years of service in the aggregate with the
Company or any of its Subsidiaries, and
(ii)    reached age fifty-five (55).
20.    Data Privacy. The Company is located at One Batesville Boulevard,
Batesville, Indiana 47006, United States of America, and grants Units under the
Plan to employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company’s grant of the Award under the Plan and its ongoing
administration of such award, the Company is providing the following information
about its data collection, processing and transfer practices. In accepting the
grant of the Award, the Employee expressly and explicitly consents to the
personal data activities as described herein.
(a)Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Employee,
specifically, the Employee’s name, home address, email address and telephone
number, date of birth, date of hire, social security or insurance number,
passport number or other identification numbers, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
Units or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan. The
Company’s legal basis for the collection, processing and use of the Employee’s
Data is the Employee’s consent. The Employee’s Data also may be disclosed to
certain securities or other regulatory authorities where the Company’s
securities are listed or traded or regulatory filings are made. The Company’s
legal basis for such disclosure of the Employee’s Data is to comply with
applicable laws, rules and regulations.
(b)Stock Plan Administration Service Providers. The Company and the Employer
transfer the Employee’s Data to Fidelity Stock Plan Services LLC, a broker
firm/third party service provider based in the United States of America and
engaged by the Company to assist with the implementation, administration and
management of awards granted under the Plan (the “Stock Plan Provider”). In the
future, the Company may select a different Stock Plan Provider and share the
Employee’s Data with another company that serves in a similar manner. The Stock
Plan Provider will open an account for the Employee to receive and trade shares
of Common Stock acquired under the Plan. The Employee will be asked to agree to
separate terms and data processing practices with the Stock Plan Provider, which
is a condition of the Employee’s ability to participate in the Plan.
(c)International Data Transfers. The Company and the Stock Plan Provider are
based in the United States of America. The Employee should note that the
Employee’s country of residence may have enacted data privacy laws that are
different from the United States of America. The Company’s legal basis for the
transfer of the Employee’s Data to the United States of America is the
Employee’s consent.
(d)Voluntariness and Consequences of Consent, Denial or Withdrawal. The
Employee’s participation in the Plan and the Employee’s grant of consent
hereunder is purely voluntary. The Employee may deny or withdraw his or her
consent at any time. If the Employee does not consent, or if the Employee later
withdraws his or her consent, the Employee may be unable to participate in the
Plan. This would not affect the Employee’s existing employment or salary;
instead, the Employee merely may forfeit the opportunities associated with
participation in the Plan.
(e)Data Retention. The Employee understands that the Employee’s Data will be
held only as long as is necessary to implement, administer and manage the
Employee’s Award and participation in the Plan. When the Company no longer needs
the Data, the Company will remove it from its systems. If the Company retains
the Employee’s Data longer, it would be to satisfy the Company’s legal or
regulatory obligations and the Company’s legal basis would be for compliance
with applicable laws, rules and regulations.
(f)Data Subject Rights. The Employee understands that the Employee may have the
right under applicable law to (i) access or copy the Employee’s Data that the
Company possesses, (ii) rectify incorrect Data concerning the Employee, (iii)
delete the Employee’s Data, (iv) restrict processing of the Employee’s Data, and
(v) lodge complaints with the competent supervisory authorities in the
Employee’s country of residence. To receive clarification regarding these rights
or to exercise these rights, the Employee understands that the Employee can
contact his or her Employer’s human resources representative.




[Remainder of page intentionally left blank]



IN WITNESS WHEREOF the Company and the Employee have executed this Agreement as
of the date first above written.


    
[EMPLOYEE SIGNATURE]


Print Name:     




HILLENBRAND, INC.




By:     


Print Name:     


Title:     





APPENDIX A
HILLENBRAND, INC.
PERFORMANCE BASED UNIT AWARD AGREEMENT
Additional Provisions Applicable Outside of the United States of America
To the extent that the Employee is employed outside of the United States of
America, the following provisions are considered part of, and modify, as
applicable, the Terms and Conditions of the Agreement:
1.    The following paragraph is added to the end of Paragraph 7:
Notwithstanding anything in the Agreement to the contrary, the Company may, in
its sole discretion, settle the Units (and any Dividend Shares) in the form of a
cash payment to the extent settlement in shares of Common Stock is prohibited
under local law or would require the Employee, the Company and/or the Employer
to obtain the approval of any governmental and/or regulatory body in the
Employee’s country of residence (and country of employment, if different).
Alternatively, the Company may, in its sole discretion, settle the Units (and
any Dividend Shares) in the form of shares of Common Stock but require an
immediate sale of such shares (in which case, the Employee hereby expressly
authorizes the Company to issue sales instructions in relation to such shares of
Common Stock on the Employee’s behalf).
2.    The following subparagraphs (e) and (f) are added to the end of Paragraph
8:
(e)    if the Employee is a resident or employed outside of the United States,
the Employee’s termination date shall mean the earliest of (i) the date on which
notice of termination is provided to the Employee, (ii) the last day of the
Employee’s active service with the Company or one of its Subsidiaries, or (iii)
the last day on which the Employee is an “employee” of the Company or one of its
Subsidiaries, as determined in each case without including any required advance
notice period and irrespective of the status of the termination under local
labor or employment laws; and
(f)    if the Employee is a resident or employed in a country that is a member
of the European Union, the grant of the Units and this Agreement is intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.
3.    Paragraph 11 is deleted in its entirety and replaced with the following:
11.    Tax and Social Insurance Contributions Withholding.
(a)    Regardless of any action the Company and/or the Employer take with
respect to any or all income tax (including U.S. federal, state, and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account, or
other tax-related withholding (“Tax-Related Items”), the Employee acknowledges
that the ultimate liability for all Tax-Related Items legally due by the
Employee is and remains the Employee’s responsibility and that the Company and
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant of the Award, the vesting and settlement of the Award, and the
subsequent sale of any shares of Common Stock acquired pursuant to the Award and
the receipt of any dividends; and (ii) do not commit to structure the terms of
the grant or any aspect of the Award to reduce or eliminate the Employee’s
liability for Tax-Related Items.
(a)Prior to the delivery of shares of Common Stock upon vesting of the Award, if
the Employee’s country of residence (and/or the Employee’s country of
employment, if different) requires withholding of Tax-Related Items, the Company
shall withhold a sufficient number of whole shares of Common Stock otherwise
issuable upon vesting of the Award that have an aggregate Fair Market Value
sufficient to pay the Tax-Related Items required to be withheld with respect to
the shares of Common Stock. The cash equivalent of the shares of Common Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items. In the event that the withholding of shares of Common Stock may trigger
adverse consequences to the Company or the Employer, the Company or the Employer
may withhold the Tax-Related Items required to be withheld with respect to the
shares of Common Stock in cash from the Employee’s regular salary and/or wages
or other amounts payable to the Employee, or may require the Employee to
personally make payment of the Tax-Related Items required to be withheld. In the
event the withholding requirements are not satisfied through the withholding of
shares of Common Stock by the Company or through withholding from the Employee’s
regular salary and/or wages or any other amounts payable to the Employee, no
shares of Common Stock will be issued to the Employee (or the Employee’s estate)
upon vesting of the Award unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Employee with respect to the
payment of any Tax-Related Items which the Company and the Employer determine,
each in its sole discretion, must be withheld or collected with respect to such
Award. By accepting the Award, the Employee expressly consents to the
withholding of shares of Common Stock and/or cash as provided for hereunder. All
other Tax-Related Items related to the Award and any shares of Common Stock
delivered in settlement thereof are the Employee’s sole responsibility. If the
obligation for the Employee’s Tax-Related Items is satisfied by withholding a
number of shares of Common Stock as described herein, the Employee shall be
deemed to have been issued the full number of shares of Common Stock issuable
upon vesting, notwithstanding that a number of the shares of Common Stock is
held back solely for the purpose of paying the Tax-Related Items due as a result
of the vesting or any other aspect of the Award.
(b)To the extent the Company or the Employer pays any Tax-Related Items that are
the Employee’s responsibility (“Advanced Tax Payments”), the Company or the
Employer shall be entitled to recover such Advanced Tax Payments from the
Employee in any and all manner that the Company determines appropriate in its
sole discretion. For purposes of the foregoing, the manner of recovery of the
Advanced Tax Payments shall include (but is not limited to) offsetting the
Advanced Tax Payments against any and all amounts that may be otherwise owed to
the Employee by the Company or the Employer (including regular salary/wages,
bonuses, incentive payments and shares of Common Stock acquired by the Employee
pursuant to any equity compensation plan that are otherwise held by the Company
for the Employee’s benefit).
(c)If the Employee is subject to taxation in more than one jurisdiction, the
Employee acknowledges that the Company or the Employer may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. The
Employee hereby consents to any action reasonably taken by the Company and the
Employer to meet the Employee’s obligation for Tax-Related Items. By accepting
the Award, the Employee expressly consents to the withholding of shares of
Common Stock and/or withholding from the Employee’s regular salary and/or wages
or other amounts payable to the Employee as provided for hereunder. All other
Tax-Related Items related to the Award and any shares of Common Stock delivered
in payment thereof are the Employee’s sole responsibility.
4.    Paragraph 20 is deleted in its entirety and replaced with the following:
20.    Data Privacy. The Company is located at One Batesville Boulevard,
Batesville, Indiana 47006, United States of America, and grants Units under the
Plan to employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company’s grant of the Award under the Plan and its ongoing
administration of such award, the Company is providing the following information
about its data collection, processing and transfer practices. In accepting the
grant of the Award, the Employee expressly and explicitly consents to the
personal data activities as described herein.
(g)Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Employee,
specifically, the Employee’s name, home address, email address and telephone
number, date of birth, date of hire, social security or insurance number,
passport number or other identification numbers, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
Units or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested, or outstanding in the Employee’s favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan.
The Company’s legal basis for the collection, processing and use of the
Employee’s Data is the Employee’s consent. The Employee’s Data also may be
disclosed to certain securities or other regulatory authorities where the
Company’s securities are listed or traded or regulatory filings are made. The
Company’s legal basis for such disclosure of the Employee’s Data is to comply
with applicable laws, rules and regulations.
(h)Stock Plan Provider. The Company and the Employer transfer the Employee’s
Data to Fidelity Stock Plan Services LLC, a broker firm/third party service
provider based in the United States of America and engaged by the Company to
assist with the implementation, administration and management of awards granted
under the Plan (the “Stock Plan Provider”). In the future, the Company may
select a different Stock Plan Administrator and share the Employee’s Data with
another company that serves in a similar manner. The Stock Plan Provider will
open an account for the Employee to receive and trade shares of Common Stock
acquired under the Plan. The Employee will be asked to agree to separate terms
and data processing practices with the Stock Plan Provider, which is a condition
of the Employee’s ability to participate in the Plan.
(i)International Data Transfers. The Company and the Stock Plan Provider are
based in the United States of America. The Employee should note that the
Employee’s country of residence may have enacted data privacy laws that are
different from the United States of America. The Company’s legal basis for the
transfer of the Employee’s Data to the United States of America is the
Employee’s consent.
(j)Voluntariness and Consequences of Consent, Denial or Withdrawal. The
Employee’s participation in the Plan and the Employee’s grant of consent
hereunder is purely voluntary. The Employee may deny or withdraw his or her
consent at any time. If the Employee does not consent, or if the Employee later
withdraws his or her consent, the Employee may be unable to participate in the
Plan. This would not affect the Employee’s existing employment or salary;
instead, the Employee merely may forfeit the opportunities associated with
participation in the Plan.
(k)Data Retention. The Employee understands that the Employee’s Data will be
held only as long as is necessary to implement, administer and manage the
Employee’s Units and participation in the Plan. When the Company no longer needs
the Data, the Company will remove it from its systems. If the Company retains
the Employee’s Data longer, it would be to satisfy the Company’s legal or
regulatory obligations and the Company’s legal basis would be for compliance
with applicable laws, rules and regulations.
(l)Data Subject Rights. The Employee understands that the Employee may have the
right under applicable law to (i) access or copy the Employee’s Data that the
Company possesses, (ii) rectify incorrect Data concerning the Employee, (iii)
delete the Employee’s Data, (iv) restrict processing of the Employee’s Data,
(vi) lodge complaints with the competent supervisory authorities in the
Employee’s country of residence. To receive clarification regarding these rights
or to exercise these rights, the Employee understands that the Employee can
contact his or her Employer’s human resources representative.
5.    The following Paragraphs 21 through 24 are added to the end of the Terms
and Conditions of the Agreement:
21.    Termination Indemnities. The Employee’s participation in the Plan is
voluntary. The value of the Units and any other awards granted under the Plan is
an extraordinary item of compensation outside the scope of the Employee’s
employment (and the Employee’s employment contract, if any). Any grant under the
Plan, including the grant of the Units, is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or similar payments.
22.    No Public Offering of Securities. The grant of the Units is not intended
to be a public offering of securities in the Employee’s country of residence
(and country of employment, if different). The Company has not submitted any
registration statement, prospectus, or other filings with the local securities
authorities (unless otherwise required under local law).
23.    English Language. If the Employee is a resident outside of the United
States, the Employee acknowledges and agrees that it is the Employee’s express
intent that this Agreement, the Plan, and all other documents, notices, and
legal proceedings entered into, given, or instituted pursuant to the Units, be
drawn up in English. If the Employee has received this Agreement, the Plan, or
any other documents related to the Units translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.
24.    Addendum. Notwithstanding any provisions of this Agreement to the
contrary, the Award shall be subject to any special terms and conditions for the
Employee’s country of residence (and country of employment, if different), as
are set forth in the applicable Addendum to this Agreement. Further, if the
Employee transfers the Employee’s residence and/or employment to another country
reflected in the Addenda to this Agreement, the special terms and conditions for
such country will apply to the Employee to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable (or the Company may establish such alternative terms and
conditions that may be necessary or advisable to accommodate the Employee’s
transfer). Any applicable Addendum shall constitute part of this Agreement.


HILLENBRAND, INC.
ADDENDUM TO
PERFORMANCE BASED UNIT AWARD AGREEMENT
In addition to the terms of the Plan, the Agreement and Appendix A, the Award is
subject to the following additional terms and conditions. All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan,
the Agreement, and Appendix A. Pursuant to Paragraph 24 of the Agreement (as
reflected in and Appendix A), if the Employee transfers residence and/or
employment to another country reflected in an Addendum, the special terms and
conditions for such country will apply to the Employee to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules,
and regulations, or to facilitate the operation and administration of the Award
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Employee’s transfer).


EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”)


1.    Data Privacy. If the Employee resides and/or is employed in the EU/EEA,
the following provisions replace Paragraph 20 of the Agreement (as reflected in
and Appendix A):


Data Privacy. The Company is located at One Batesville Boulevard, Batesville,
Indiana 47006, United States of America, and grants Units under the Plan to
employees of the Company and its Subsidiaries in its sole discretion. In
conjunction with the Company’s grant of the Award under the Plan and its ongoing
administration of such award, the Company is providing the following information
about its data collection, processing and transfer practices, which the Employee
should carefully review.
(a)Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about the Employee,
specifically, the Employee’s name, home address, email address and telephone
number, date of birth, date of hire, social security or insurance number,
passport number or other identification numbers, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
Units or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan. The
Company’s legal basis for the collection, processing and use of the Employee’s
Data is the Employee’s consent. The Employee’s Data also may be disclosed to
certain securities or other regulatory authorities where the Company’s
securities are listed or traded or regulatory filings are made. The Company’s
legal basis for such disclosure of the Employee’s Data is to comply with
applicable laws, rules and regulations.


(b)Stock Plan Provider. The Company and the Employer transfer the Employee’s
Data to Fidelity Stock Plan Services LLC, a broker firm/third party service
provider based in the United States of America and engaged by the Company to
assist with the implementation, administration and management of awards granted
under the Plan (the “Stock Plan Provider”). In the future, the Company may
select a different Stock Plan Provider and share the Employee’s Data with
another company that serves in a similar manner. The Stock Plan Provider will
open an account for the Employee to receive and trade shares of Common Stock
acquired under the Plan. The Employee will be asked to agree to separate terms
and data processing practices with the Stock Plan Provider, which is a condition
of the Employee’s ability to participate in the Plan.


(c)International Data Transfers. The Company and the Stock Plan Provider are
based in the United States of America. The Employee should note that the
Employee’s country of residence may have enacted data privacy laws that are
different from the United States of America. The Company’s legal basis for the
transfer of the Employee’s Data to the United States of America is to satisfy
its contractual obligations under the terms and conditions of this Agreement.


(d)Data Retention. The Employee understands that the Employee’s Data will be
held only as long as is necessary to implement, administer and manage the
Employee’s Award and participation in the Plan. When the Company no longer needs
the Data, the Company will remove it from its systems. If the Company retains
the Employee’s Data longer, it would be to satisfy the Company’s legal or
regulatory obligations and the Company’s legal basis would be for compliance
with applicable laws, rules and regulations.


(e)Data Subject Rights. The Employee understands that the Employee may have the
right under applicable law to (i) access or copy the Employee’s Data that the
Company possesses, (ii) rectify incorrect Data concerning the Employee, (iii)
delete the Employee’s Data, (iv) restrict processing of the Employee’s Data,
(vi) lodge complaints with the competent supervisory authorities in the
Employee’s country of residence. To receive clarification regarding these rights
or to exercise these rights, the Employee understands that the Employee can
contact his or her Employer’s human resources representative.


Canada


1.Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement or the Plan, the Award shall be settled only in shares of Common Stock
(and may not be settled in cash).


2.Data Privacy. The following provision shall supplement Paragraph 20 of the
Agreement:


The Employee authorizes the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Employee’s Award granted
under the Plan. The Employee further authorizes the Company, the Employer, any
broker or any stock plan service provider as may be selected by the Company from
time to time to assist with the Plan, to disclose and discuss the Employee’s
participation in the Plan with their advisors. The Employee also authorizes the
Company and the Employer to record such information related to the Employee’s
participation in the Plan and to keep such information in the Employee’s
employment file.


3.    English Language. If the Employee is a resident of Québec, the Employee
acknowledges and agrees that it is the Employee’s express intent that the
Agreement, the Plan, and all other documents, notices, and legal proceedings
entered into, given, or instituted pursuant to the Award, be drawn up in
English. If the Employee has received the Agreement, the Plan, or any other
documents related to the Award translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control.


Langue Anglaise. Si l’employé est un résident du Québec, il reconnaît et accepte
que son intention est expressément que le présent contrat, le plan et tous les
autres documents, avis et procédures judiciaires engagés, donnés ou institués en
vertu de l’attribution d’UAI , être rédigé en anglais. Si l’employé a reçu la
présente convention, le plan ou tout autre document relatif au Award traduit
dans une langue autre que l’anglais, et si le sens de la version traduite est
différent de celui de la version anglaise, la version anglaise contrôlera.


China


1.    Award Conditioned on Satisfaction of Regulatory Obligations. If the
Employee is a national of the People’s Republic of China (“PRC”), the grant of
the Award is conditioned upon the Company securing all necessary approvals from
the PRC State Administration of Foreign Exchange to permit the operation of the
Plan and the participation of PRC nationals employed by the Employer, as
determined by the Company in its sole discretion.


2.    Sale of Shares. Notwithstanding anything to the contrary in the Plan, upon
any termination of employment with the Employer, the Employee may be required to
sell all shares of Common Stock acquired under the Plan within such time period
as may be established by the PRC State Administration of Foreign Exchange.


3.    Exchange Control Restrictions. The Employee understands and agrees that,
if the Employee is subject to exchange control laws in China, the Employee will
be required to repatriate immediately to China the proceeds from the sale of any
shares of Common Stock acquired under the Plan. The Employee further understands
that such repatriation of sale proceeds must be effected through a special bank
account established by the Company with a financial institution in China and the
Employee hereby consents and agrees that proceeds from the sale of shares of
Common Stock acquired under the Plan may be transferred to such account by the
Company on the Employee’s behalf prior to being delivered to the Employee and
that no interest shall be paid with respect to funds held in such account. Sale
proceeds may be paid to the Employee in U.S. dollars or local currency at the
Company’s discretion. If the sale proceeds are paid to the Employee in U.S.
dollars, the Employee understands that the Employee must establish and maintain
a U.S. dollar bank account in China so that the proceeds may be deposited into
such account. If the sale proceeds are paid to the Employee in local currency,
the Employee acknowledges that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the sale proceeds to local currency due to exchange control
restrictions. The Employee agrees to bear any currency fluctuation risk between
the time the shares of Common Stock are sold and the net proceeds are converted
into local currency and distributed to the Employee. The Employee further agrees
to comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
China.


4.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses the Employee may incur or suffer resulting
from the enforcement of the terms of this section or otherwise from the
Company’s operation and enforcement of the terms of the Plan, the Agreement and
this Addendum, and the Award in accordance with Chinese law including, without
limitation, any applicable rules, regulations, requirements and approvals issued
by the State Administration of Foreign Exchange.


Denmark


1.    Treatment of Units Upon Termination of Employment. Notwithstanding any
provision in the Agreement or the Plan to the contrary, the treatment of the
Award upon the Employee’s termination of employment shall be governed by the
Danish Act on the Usage of Rights to Purchase or Subscribe for Shares etc. in
Employment Relationships (the “Stock Option Act”), as in effect at the time of
the Employee’s termination of employment (as determined by the Company, in its
sole discretion, in consultation with legal counsel). The Employee acknowledges
having received an “Employer Statement” in Danish, which is being provided in
conjunction with the Award to comply with the Stock Option Act.


France


1.    English Language. If the Employee is a resident of France, the Employee
acknowledges and agrees that it is the Employee’s express intent that the
Agreement, the Plan, and all other documents, notices, and legal proceedings
entered into, given, or instituted pursuant to the Award, be drawn up in
English. If the Employee has received the Agreement, the Plan, or any other
documents related to the Award translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control.


Langue Anglaise. Si l’employé est un résident de la France, il reconnaît et
accepte que son intention est expressément que le présent contrat, le plan et
tous les autres documents, avis et procédures judiciaires engagés, donnés ou
institués en vertu de l’attribution d’UAI , être rédigé en anglais. Si l’employé
a reçu la présente convention, le plan ou tout autre document relatif au Award
traduit dans une langue autre que l’anglais, et si le sens de la version
traduite est différent de celui de la version anglaise, la version anglaise
contrôlera.


Germany


No country-specific provisions.




Mexico


1.    Commercial Relationship. The Employee expressly recognizes that the
Employee’s participation in the Plan and the Company’s grant of the Award does
not create an employment relationship between the Employee and the Company. The
Company has granted the Employee the Award as a consequence of the commercial
relationship between the Company and the Company’s Subsidiary in Mexico that
employs the Employee (i.e., the Employer), and the Company’s Subsidiary in
Mexico is the Employee’s sole employer. Based on the foregoing, (a) the Employee
expressly recognizes the Plan and the benefits the Employee may derive from the
Employee’s participation in the Plan does not establish any rights between the
Employee and the Employer, (b) the Plan and the benefits the Employee may derive
from the Employee’s participation in the Plan are not part of the employment
conditions and/or benefits provided by the Employer, and (c) any modifications
or amendments of the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of the Employee’s employment with the Employer.


Singapore


1.    Qualifying Person Exemption. The grant of the Award under the Plan is
being made pursuant to the “Qualifying Person” exemption under section 273(1)(f)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”). The Plan
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore. Accordingly,
statutory liability under the SFA in relation to the content of prospectuses
would not apply. The Employee should note that, as a result, the Award are
subject to section 257 of the SFA and the Employee will be unable to make: (a)
any subsequent sale of the shares of Common Stock underlying the Award in
Singapore; or (b) any offer of such subsequent sale of the shares of Common
Stock subject to the Award in Singapore, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the SFA.




Sweden


1.Withholding of Tax-Related Items from Cash Payments. The following provision
shall supplement Paragraph 11 of the Agreement (as reflected in Appendix A):


Notwithstanding anything in Paragraph 11 of the Agreement to the contrary, if
the Employee is a local national of Sweden, any Tax-Related Items shall be
withheld only in cash from the Employee’s regular salary/wages or other amounts
payable to the Employee in cash, or such other withholding methods as may be
permitted under the Plan and allowed under local law.


Switzerland


1.    Securities Law Notice. The grant of the Award is not intended to be a
public offer in or from Switzerland. Because the offer of the Award is
considered a private offering, it is not subject to registration in Switzerland.
Neither the Agreement, this Addendum nor any other materials relating to the
Award (a) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (b) may be publicly distributed
nor otherwise made available in Switzerland, or (c) has been or will be filed
with, approved or supervised by any Swiss regulatory authority (in particular,
the Swiss Financial Market Supervisory Authority).


United Kingdom


1.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall supplement Paragraph 11 of the Agreement (as reflected in
Appendix A):


Without limitation to Paragraph 11 of the Agreement, the Employee hereby agrees
that the Employee is liable for all Tax-Related Items and hereby consents to pay
all such Tax-Related Items, as and when requested by the Company, the Employer
or by HM Revenue & Customs (“HMRC”) (or any other tax authority or any other
relevant authority). The Employee hereby agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold on the Employee’s behalf or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority).


Notwithstanding the foregoing, if the Employee is a director or executive
officer (as within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), the terms of the immediately foregoing provision will
not apply. In the event that the Employee is a director or executive officer and
income tax due is not collected from or paid by the Employee within ninety (90)
days after the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected tax may
constitute a benefit to the Employee on which additional income tax and national
insurance contributions may be payable. The Employee acknowledges that the
Employee ultimately will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer (as applicable) for the value of
any employee national insurance contributions due on this additional benefit,
which the Company and/or the Employer may recover from the Employee at any time
thereafter by any of the means referred to in Paragraph 11 of the Agreement.


2.    Exclusion of Claim. The Employee acknowledges and agrees that the Employee
will have no entitlement to compensation or damages in consequence of the
termination of the Employee’s employment with the Employer for any reason
whatsoever and whether or not in breach of contract, insofar as such entitlement
arises or may arise from the Employee’s ceasing to have rights under or to be
entitled to exercise the Award as a result of such termination, or from the loss
or diminution in value of the Award. Upon the grant of the Award, the Employee
shall be deemed irrevocably to have waived any such entitlement.


******************************




PBU SVD | Revised November 2019    -1-